Citation Nr: 0026139	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  00-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the disability rating for the veteran's service-
connected carcinoma of the supraglottis (epiglottis) was 
properly reduced from 100 percent to 80 percent, effective 
from March 1, 2000.

(Entitlement to payment for unauthorized dental services from 
August 18, 1999 through November 5, 1999, is the subject of a 
separate decision). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1952 to 
July 1975.

This matter arises from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which reduced the veteran's 
disability rating.  The veteran appealed the RO's decision 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  By rating decision in March 1998, the veteran was 
assigned a 100 percent rating for carcinoma of the 
supraglottis, effective from November 1997.

2.  In September 1999, the RO proposed a reduction in the 
veteran's disability rating for carcinoma of the supraglottis 
from 100 percent to 30 percent; the proposed reduction was 
effectuated by rating decision in December 1999, effective 
March 2000.

3.  In January 2000, the veteran's rating for carcinoma of 
the supraglottis was increased to 80 percent effective from 
March 2000. 

4.  The medical evidence does not show improvement in the 
veteran's carcinoma of the supraglottis (epiglottis).

5.  In April 2000, the veteran was diagnosed as having 
metastatic adenocarcinoma of the lungs from a primary 
epiglottic carcinoma.

6.  The reduction in the disability rating for the veteran's 
carcinoma of the supraglottis, from 100 percent to 80 percent 
was not based upon a review of the veteran's entire history 
and a thorough examination of the veteran.

CONCLUSION OF LAW

A 100 percent evaluation for the veteran's carcinoma of the 
supraglottis is restored effective March 1, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(c), 
4.97, Diagnostic Code 6819 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding the claim have 
been properly developed.

The issue before the Board is whether the veteran's 
disability rating for carcinoma of the supraglottis was 
properly reduced.  The veteran contends that his condition 
has not improved, but has, in fact, worsened.   

The veteran was granted service connection for carcinoma of 
the supraglottis (epiglottis), effective November 1997, the 
date of his diagnosis.  He was assigned a 100 percent rating 
pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6819, which 
referred to malignant neoplasms of the respiratory system.  
The RO 100 percent under this diagnostic code is continued 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or therapeutic procedure for at least six 
months.

The veteran was afforded a VA examination in May 1999 to 
evaluate residuals of his carcinoma of the epiglottis.  The 
VA examiner noted that the veteran completed radiation for 
carcinoma of the epiglottis in February 1998.  The veteran 
reported constant hoarseness and dry mouth due to reduced 
salivation because of the radiation treatment.  He was noted 
to have a liquid diet and was required to use head posture to 
move food.  A biopsy report of the supraglottis dated in May 
1999 was negative for recurrence of the carcinoma. 

The RO issued a rating decision in September 1999 proposing a 
reduction of the veteran's disability rating to 30 percent 
under 38 C.F.R. § 4.97, Diagnostic Code 6516, for hoarseness 
with xerostomia (dry mouth due to reduced salivation).  The 
RO determined that the veteran's residual disability was 
analogous to this particular rating code as there was no code 
specific to carcinoma of the supraglottis.  

The Board observes, initially, that the September 1999 rating 
decision and its accompanying cover letter complied with the 
provisions of 38 C.F.R. § 3.105(e), which require 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction.  
In a December 1999 rating decision, the RO reduced the 
veteran's disability rating to 30 percent effective March 1, 
2000, and the present appeal ensued.  

The Board also observes that since the veteran's 100 percent 
rating for carcinoma of the supraglottis had not been in 
effect for at least five years, the provisions of 38 C.F.R. § 
3.344(a) and (b) are not for application.  38 C.F.R. § 
3.344(c).  Never-the-less, the United States Court of Appeals 
for Veterans Claims (Court) noted in Brown v. Brown, 5 Vet. 
App. 413 (1993), that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
In particular, the RO must ascertain, based upon review of 
the entire history of the veteran's disability, "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Further, the reduction determination must be made based 
on a review of the entire recorded history of the condition.  
Id.  

Looking to the record, the Board notes that in March 2000, 
the veteran submitted medical statements regarding his 
condition.  The veteran's Airforce surgeon stated in 
November, 1999, that, while the veteran's primary radiation 
therapy treatment ended in February 1998, his condition 
should be considered to be unchanged until 5 years after his 
treatment has ended.  Another Airforce physician, the 
Director of Head and Neck Oncology, stated in December 1999, 
that the veteran's condition, which included dysphagia, 
reduced laryngeal elevation with swallowing, and decreased 
epiglottis inversion, also predisposed him to aspiration.  
The physician added that the veteran's swallowing 
difficulties would not improve, but would rather worsen with 
time because of the radiation treatment as well as the other 
cancer treatment.  

In addition, in May 2000, the veteran submitted medical 
evidence showing an October 1999 finding of a mass in the 
left upper lobe of his lung, with a subsequent April 2000 
diagnosis of metastatic adenocarcinoma to the lungs, likely 
from an epiglottic primary.

In June 2000, after reviewing the medical evidence submitted 
by the veteran, the RO reevaluated the veteran's carcinoma of 
the supraglottis, and revised the December 1999 rating 
decision.  The RO changed the rating code from residuals of 
chronic laryngitis to 38 C.F.R. § 4.114, Diagnostic Code 
7203, which refers to stricture of the esophagus.  The RO 
found that the veteran's carcinoma of the supraglottis, 
status post radiation with xerostomia, laryngeal elevation, 
and epiglottis elevation was most closely related to the 
criteria of Diagnostic Code 7203.  This code assigned a 
maximum 80 percent rating for stricture of the esophagus, 
permitting passage of liquids only, with marked impairment of 
general health.  

After reviewing the history of the veteran's disability, 
including the September and December 1999 reports of the 
veteran's surgeon and oncologist, and the April 2000 
diagnosis of lung adenocarcinoma metastasized from the 
epiglottis, the Board must conclude that the reduction from 
100 percent to 80 percent was not based on a thorough 
examination with the history of the disability in mind.  The 
medical evidence clearly shows that the veteran's condition 
not only has not improved, but that the carcinoma has spread 
to his lungs.  It would appear that the RO's reliance on the 
single VA examination report of May 1999, which showed no 
recurrence of the carcinoma of the supraglottis, was 
premature in light of the reports from the veteran's treating 
physicians.  Moreover, after submission of such evidence, the 
RO failed to address that portion of Diagnostic Code 6819 
which provides that any change in evaluation based upon VA 
examination six months after cessation of active treatment 
for a malignant neoplasm, shall be subject to the provisions 
of § 3.105(e), and that if there has been no local recurrence 
or metastasis, a rating on residuals is warranted.  

Under the circumstances, the Board finds the May 1999 VA 
examination was inadequate for the purposes of a reduction in 
the veteran's disability rating for residuals of carcinoma of 
the supraglottis, and the VA must also consider that the 
veteran's condition had shown evidence of questionable 
metastasis in October 1999. 

Accordingly, the Board finds that although the veteran's 
disability is of the type referred to in the regulations as a 
condition subject to improvement, the medical evidence of 
record reflects that such improvement will not occur in this 
case, and as such, a reduction in rating was not warranted.  
38 C.F.R. § 3.344.  Therefore, in view of the foregoing, the 
Board finds that restoration of a 100 percent disability 
rating for the veteran's service-connected carcinoma of the 
supraglottis (epiglottis) is warranted, effective from March 
1, 2000.


ORDER

Restoration of a 100 percent disability rating for carcinoma 
of the supraglottis (epiglottis) effective from March 1, 
2000, is warranted, subject to the provisions governing the 
award of monetary benefits.   



		
	BRUCE KANNEE 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


